Exhibit 10.08

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SECURITY AGREEMENT
 
SECURITY AGREEMENT (this “Agreement”), dated as of December 1, 2008, by and
among AmeriResource Technologies, Inc., a Delaware corporation (“Parent”),
RoboServer Systems Corp, BizAuctions, Inc., ARRT Receivables, Inc.;
AuctionWagon, West Texas Real Estate and Resources, Inc., Self-Serve
Technologies, Inc., Net2Auction Corporation, Business Auctions, Inc., and
BizAuctions, Corp. (collectively the “Subsidiary”)(hereinafter the Parent and
the Subsidiary shall collectively be referred to as the “Company”) and the
secured parties signatory hereto and their respective endorsees, transferees and
assigns  (collectively, the “Secured Party”).
 
W I T N E S S E T H:
 
WHEREAS, pursuant to a Securities Purchase Agreement, dated the date hereof,
between Parent and the Secured Party (the “Purchase Agreement”), Parent has
agreed to issue to the Secured Party and the Secured Party has agreed to
purchase from Parent certain of Parent’s 10% Callable Secured Convertible Notes,
due three years from the date of issue (the “Notes”), which are convertible into
shares of Company’s Common Stock, par value $.001 per share (the “Common
Stock”).  In connection therewith, Parent shall issue the Secured Party certain
Common Stock purchase warrants (the “Warrants”); and
 
WHEREAS, the Parent, A holdings company of multiple subsidiaries and its
Subsidiary entities have been, and are now, engaged in several business segments
including retail and wholesale inventory sales, technology development and sales
as well as other activities. The Parent has provided financing for the
Subsidiary, and the Subsidiary has relied upon the Parent to provide such
financing.  In addition, it is anticipated that, if the Subsidiary executes and
delivers this, the Parent will continue to provide such financing to the
Subsidiary, and that the proceeds will be used, in part, for the general working
capital purposes of the Subsidiary;
 
WHEREAS, the Subsidiary constitutes all of the subsidiaries of the Parent and it
is in the best interest of the Subsidiary as subsidiaries of the Parent and the
indirect beneficiaries of the Note, that the Secured Parties loan funds to the
Parent in exchange for the Note;
 
WHEREAS, in order to induce the Secured Party to purchase the Note, Company has
agreed to execute and deliver to the Secured Party this Agreement for the
benefit of the Secured Party and to grant to it a first priority security
interest, with exception to any bank or otherwise filed first priority interests
already established and disclosed in the Company’s 9-30-2008 10Q filed on
11-19-2008 and recorded on 11-20-2008 in certain property of Company to secure
the prompt payment, performance and discharge in full of all of Company’s
obligations under the Note; and
 
WHEREAS, in light of the foregoing, the Company expects to derive substantial
benefit from the sale of the Note and the transactions contemplated thereby and,
in furtherance thereof, has agreed to execute and deliver this.
 

 
 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:
 
1.         Certain Definitions.  As used in this Agreement, the following terms
shall have the meanings set forth in this Section 1.  Terms used but not
otherwise defined in this Agreement that are defined in Article 9 of the UCC
(such as “general intangibles” and “proceeds”) shall have the respective
meanings given such terms in Article 9 of the UCC.
 
(a)        “Collateral” means the collateral in which the Secured Party is
granted a security interest by this Agreement and which shall include the
following, whether presently owned or existing or hereafter acquired or coming
into existence, and all additions and accessions thereto and all substitutions
and replacements thereof, and all proceeds, products and accounts thereof,
including, without limitation, all proceeds from the sale or transfer of the
Collateral and of insurance covering the same and of any tort claims in
connection therewith:
 
(i)           All Goods of the Company, including, without limitations, all
machinery, equipment, computers, motor vehicles, trucks, tanks, boats, ships,
appliances, furniture, special and general tools, fixtures, test and quality
control devices and other equipment of every kind and nature and wherever
situated, together with all documents of title and documents representing the
same, all additions and accessions thereto, replacements therefor, all parts
therefor, and all substitutes for any of the foregoing and all other items used
and useful in connection with the Company’s businesses and all improvements
thereto (collectively, the “Equipment”); and
 
(ii)          All Inventory of the Company with the exception of inventory used
in the daily operations of the Company as long as the Company is operating; and
 
(iii)         With the exception of Schedule C attached, All of the Company’s
contract rights and general intangibles, including, without limitation, all
partnership interests, stock or other securities, licenses, distribution and
other agreements, computer software development rights, leases, franchises,
customer lists, quality control procedures, grants and rights, goodwill,
trademarks, service marks, trade styles, trade names, patents, patent
applications, copyrights, deposit accounts, and income tax refunds
(collectively, the “General Intangibles”); and
 
(iv)         All Receivables of the Company including all insurance proceeds,
and rights to refunds or indemnification whatsoever owing, together with all
instruments, all documents of title representing any of the foregoing, all
rights in any merchandising, goods, equipment, motor vehicles and trucks which
any of the same may represent, and all right, title, security and guaranties
with respect to each Receivable, including any right of stoppage in transit; and
 
(v)          All of the Company’s documents, instruments and chattel paper,
files, records, books of account, business papers, computer programs and the
products and proceeds of all of the foregoing Collateral set forth in clauses
(i)-(iv) above.
 

 
 

--------------------------------------------------------------------------------

 
 
(b)        “Company” shall mean, collectively, Company and all of the
subsidiaries of Company, a list of which is contained in Schedule A, attached
hereto.
 
(c)        “Obligations” means all of the Company’s obligations under this
Agreement and the Note, in each case, whether now or hereafter existing,
voluntary or involuntary, direct or indirect, absolute or contingent, liquidated
or unliquidated, whether or not jointly owed with others, and whether or not
from time to time decreased or extinguished and later decreased, created or
incurred, and all or any portion of such obligations or liabilities that are
paid, to the extent all or any part of such payment is avoided or recovered
directly or indirectly from the Secured Party as a preference, fraudulent
transfer or otherwise as such obligations may be amended, supplemented,
converted, extended or modified from time to time.
 
(d)        “UCC” means the Uniform Commercial Code, as currently in effect in
the State of New York.
 
2.         Grant of Security Interest.  With the exception of Schedule C
attached, as an inducement for the Secured Party to purchase the Note and to
secure the complete and timely payment, performance and discharge in full, as
the case may be, of all of the Obligations, the Company hereby, unconditionally
and irrevocably, pledges, grants and hypothecates to the Secured Party, a
continuing security interest in, a continuing first lien upon, an unqualified
right to possession and disposition of and a right of set-off against, in each
case to the fullest extent permitted by law, all of the Company’s right, title
and interest of whatsoever kind and nature in and to the Collateral (the
“Security Interest”).
 
3.         Representations, Warranties, Covenants and Agreements of the
Company.  The Company represents and warrants to, and covenants and agrees with,
the Secured Party as follows:
 
(a)        The Company has the requisite corporate power and authority to enter
into this Agreement and otherwise to carry out its obligations thereunder.  The
execution, delivery and performance by the Company of this Agreement and the
filings contemplated therein have been duly authorized by all necessary action
on the part of the Company and no further action is required by the
Company.  This Agreement constitutes a legal, valid and binding obligation of
the Company enforceable in accordance with its terms, except as enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting the enforcement of creditor’s rights generally.
 
(b)        The Company represents and warrants that it has no place of business
or offices where its respective books of account and records are kept (other
than temporarily at the offices of its attorneys or accountants) or places where
Collateral is stored or located, except as set forth on Schedule A attached
hereto;
 
(c)        The Company is the sole owner of the Collateral (except for
non-exclusive licenses granted by the Company in the ordinary course of
business), free and clear of any liens, security interests, encumbrances, rights
or claims, and is fully authorized to grant the Security Interest in and to
pledge the Collateral.  There is not on file in any governmental or regulatory
authority, agency or recording office an effective financing statement, security
agreement, license or transfer or any notice of any of the foregoing (other than
those that have been filed in favor of the Secured Party pursuant to this
Agreement) covering or affecting any of the  Collateral.  So long as this
Agreement shall be in effect, the Company shall not execute and shall not
knowingly permit to be on file in any such office or agency any such financing
statement or other document or instrument (except to the extent filed or
recorded in favor of the Secured Party pursuant to the terms of this Agreement).
 

 
 

--------------------------------------------------------------------------------

 
 
(d)        No part of the Collateral has been judged invalid or
unenforceable.  No written claim has been received that any Collateral or the
Company’s use of any Collateral violates the rights of any third party. There
has been no adverse decision to the Company’s claim of ownership rights in or
exclusive rights to use the Collateral in any jurisdiction or to the Company’s
right to keep and maintain such Collateral in full force and effect, and there
is no proceeding involving said rights pending or, to the best knowledge of the
Company, threatened before any court, judicial body, administrative or
regulatory agency, arbitrator or other governmental authority.
 
(e)        The Company shall at all times maintain its books of account and
records relating to the Collateral at its principal place of business and its
Collateral at the locations set forth on Schedule A attached hereto and may not
relocate such books of account and records or tangible Collateral unless it
delivers to the Secured Party at least 30 days prior to such relocation (i)
written notice of such relocation and the new location thereof (which must be
within the United States) and (ii) evidence that appropriate financing
statements and other necessary documents have been filed and recorded and other
steps have been taken to perfect the Security Interest to create in favor of the
Secured Party valid, perfected and continuing first priority liens in the
Collateral.
 
(f)         This Agreement creates in favor of the Secured Party a valid
security interest in the Collateral securing the payment and performance of the
Obligations and, upon making the filings described in the immediately following
sentence, a perfected first priority security interest in such
Collateral.  Except for the filing of financing statements on Form-1 under the
UCC with the jurisdictions indicated on Schedule B, attached hereto, no
authorization or approval of or filing with or notice to any governmental
authority or regulatory body is required either for the grant by the Company of,
or the effectiveness of, the Security Interest granted hereby or for the
execution, delivery and performance of this Agreement by the Company or  for the
perfection of or exercise by the Secured Party of its rights and remedies
hereunder.
 
(g)        On the date of execution of this Agreement, the Company will deliver
to the Secured Party one or more executed UCC financing statements on Form-1
with respect to the Security Interest for filing with  the jurisdictions
indicated on Schedule B, attached hereto and in such other jurisdictions as may
be requested by the Secured Party.
 
(h)        The execution, delivery and performance of this Agreement does not
conflict with or cause a breach or default, or an event that with or without the
passage of time or notice, shall constitute a breach or default, under any
agreement to which the Company is a party or by which the Company is bound.  No
consent (including, without limitation, from stock holders or creditors of the
Company) is required for the Company to enter into and perform its obligations
hereunder.
 

 
 

--------------------------------------------------------------------------------

 
 
(i)         With the exception of Schedule C attached, the Company shall at all
times maintain the liens and Security Interest provided for hereunder as valid
and perfected first priority liens and security interests in the Collateral in
favor of the Secured Party until this Agreement and the Security Interest
hereunder shall terminate pursuant to Section 11.  The Company hereby agrees to
defend the same against any and all persons.  The Company shall safeguard and
protect all Collateral for the account of the Secured Party.  At the request of
the Secured Party, the Company will sign and deliver to the Secured Party at any
time or from time to time one or more financing statements pursuant to the UCC
(or any other applicable statute) in form reasonably satisfactory to the Secured
Party and will pay the cost of filing the same in all public offices wherever
filing is, or is deemed by the Secured Party to be, necessary or desirable to
effect the rights and obligations provided for herein. Without limiting the
generality of the foregoing, the Company shall pay all fees, taxes and other
amounts necessary to maintain the Collateral and the Security Interest
hereunder, and the Company shall obtain and furnish to the Secured Party from
time to time, upon demand, such releases and/or subordinations of claims and
liens which may be required to maintain the priority of the Security Interest
hereunder.
 
(j)         The Company will not transfer, pledge, hypothecate, encumber,
license (except for non-exclusive licenses granted by the Company or any
inventory or other collateral purchased or sold in the ordinary course of
business), sell or otherwise dispose of any of the Collateral without the prior
written consent of the Secured Party.
 
(k)        The Company shall keep and preserve its Equipment, Inventory and
other tangible Collateral in good condition, repair and order and shall not
operate or locate any such Collateral (or cause to be operated or located) in
any area excluded from insurance coverage.
 
(l)         With the exception of inventory purchased for the purposes of normal
business activities, the Company shall, within ten (10) days of obtaining
knowledge thereof, advise the Secured Party promptly, in sufficient detail, of
any substantial change in the Collateral, and of the occurrence of any event
which would have a material adverse effect on the value of the Collateral or on
the Secured Party’s security interest therein.
 
(m)       The Company shall promptly execute and deliver to the Secured Party
such further deeds, mortgages, assignments, security agreements, financing
statements or other instruments, documents, certificates and assurances and take
such further action as the Secured Party may from time to time request and may
in its sole discretion deem necessary to perfect, protect or enforce its
security interest in the Collateral including, without limitation, the execution
and delivery of a separate security agreement with respect to the Company’s
intellectual property (“Intellectual Property Security Agreement”) in which the
Secured Party has been granted a security interest hereunder, substantially in a
form acceptable to the Secured Party, which Intellectual Property Security
Agreement, other than as stated therein, shall be subject to all of the terms
and conditions hereof.
 

 
 

--------------------------------------------------------------------------------

 
 
(n)        The Company shall permit the Secured Party and its representatives
and agents to inspect the Collateral during normal business hours, and to make
copies of records pertaining to the Collateral as may be requested by the
Secured Party from time to time.
 
(o)        The Company will take all steps reasonably necessary to diligently
pursue and seek to preserve, enforce and collect any rights, claims, causes of
action and accounts receivable in respect of the Collateral.
 
(p)        The Company shall promptly notify the Secured Party in sufficient
detail upon becoming aware of any attachment, garnishment, execution or other
legal process levied against any Collateral and of any other information
received by the Company that may materially affect the value of the Collateral,
the Security Interest or the rights and remedies of the Secured Party hereunder.
 
(q)        All information heretofore, herein or hereafter supplied to the
Secured Party by or on behalf of the Company with respect to the Collateral is
accurate and complete in all material respects as of the date furnished.
 
(r)        Schedule A attached hereto contains a list of all of the subsidiaries
of Company.
 
4.         Defaults.  The following events shall be “Events of Default”:
 
(a)        The occurrence of an Event of Default (as defined in the Note) under
the Note;
 
(b)        Any representation or warranty of the Company in this Agreement or in
the Intellectual Property Security Agreement shall prove to have been incorrect
in any material respect when made; and
 
(c)        The failure by the Company to observe or perform any of its
obligations hereunder or in the Intellectual Property Security Agreement for
twenty (20) business days after receipt by the Company of notice of such failure
from the Secured Party.
 
5.         Duty To Hold In Trust.  Upon the occurrence of any Event of Default
and at any time thereafter, the Company shall, upon receipt by it of any
revenue, income or other sums subject to the Security Interest, whether payable
pursuant to the Note or otherwise, or of any check, draft, notes, trade
acceptance or other instrument evidencing an obligation to pay any such sum,
hold the same in trust for the Secured Party and shall forthwith endorse and
transfer any such sums or instruments, or both, to the Secured Party for
application to the satisfaction of the Obligations.
 

 
 

--------------------------------------------------------------------------------

 
 
6.         Rights and Remedies Upon Default.  Upon occurrence of any Event of
Default and at any time thereafter, the Secured Party shall have the right to
exercise all of the remedies conferred hereunder and under the Note, and the
Secured Party shall have all the rights and remedies of a secured party under
the UCC and/or any other applicable law (including the Uniform Commercial Code
of any jurisdiction in which any Collateral is then located).  Without
limitation, the Secured Party shall have the following rights and powers:
 
(a)        The Secured Party shall have the right to take possession of the
Collateral and, for that purpose, enter, with the aid and assistance of any
person, any premises where the Collateral, or any part thereof, is or may be
placed and remove the same, and the Company; if capable, shall reasonably assist
in the assembly of the Collateral and make it available to the Secured Party at
places which the Secured Party shall reasonably select, whether at the Company’s
premises or elsewhere, and make available to the Secured Party, all of the
Company’s respective premises and facilities for the purpose of the Secured
Party taking possession of, removing or putting the Collateral in saleable or
disposable form.
 
(b)        The Secured Party shall have the right to operate the business of the
Company using the Collateral and shall have the right to assign, sell, lease or
otherwise dispose of and deliver all or any part of the Collateral, at public or
private sale or otherwise, either with or without special conditions or
stipulations, for cash or on credit or for future delivery, in such parcel or
parcels and at such time or times and at such place or places, and upon such
terms and conditions as the Secured Party may deem commercially reasonable, all
without (except as shall be required by applicable statute and cannot be waived)
advertisement or demand upon or notice to the Company or right of redemption of
the Company, which are expressly waived upon determination of Default by any
competent court.  Upon each such sale, lease, assignment or other transfer of
Collateral, the Secured Party may, unless prohibited by applicable law which
cannot be waived, purchase all or any part of the Collateral being sold, free
from and discharged of all trusts, claims, right of redemption and equities of
the Company, which are hereby waived and released.
 
7.          Applications of Proceeds.  The proceeds of any such sale, lease or
other disposition of the Collateral hereunder shall be applied first, to the
expenses of retaking, holding, storing, processing and preparing for sale,
selling, and the like (including, without limitation, any taxes, fees and other
costs incurred in connection therewith) of the Collateral, to the reasonable
attorneys’ fees and expenses incurred by the Secured Party in enforcing its
rights hereunder and in connection with collecting, storing and disposing of the
Collateral, and then to satisfaction of the Obligations, and to the payment of
any other amounts required by applicable law, after which the Secured Party
shall pay to the Company any surplus proceeds.  If, upon the sale, license or
other disposition of the Collateral, the proceeds thereof are insufficient to
pay all amounts to which the Secured Party is legally entitled, the Company will
be liable for the deficiency, together with interest thereon, at the rate of 15%
per annum (the “Default Rate”), and the reasonable fees of any attorneys
employed by the Secured Party to collect such deficiency.
 
8.          Costs and Expenses.   The Company agrees to pay all out-of-pocket
fees, costs and expenses incurred in connection with any filing required
hereunder, including without limitation, any financing statements, continuation
statements, partial releases and/or termination statements related thereto.  The
Company shall also pay all other claims and charges which in the reasonable
opinion of a competent court  might prejudice, imperil or otherwise affect the
Collateral or the Security Interest therein.  The Company will also, upon
demand, pay to the Secured Party the amount of any and all reasonable expenses,
including the reasonable fees of any experts and agents, which the Secured Party
may incur in connection with  the enforcement of this Agreement,  the custody or
preservation of, or the sale of, collection from, or other realization upon, any
of the Collateral, or  the exercise or enforcement of any of the rights of the
Secured Party under the Note.
 

 
 

--------------------------------------------------------------------------------

 
 
9.         Responsibility for Collateral.  The Company assumes all liabilities
and responsibility in connection with all Collateral, and the obligations of the
Company hereunder or under the Note shall in no way be affected or diminished by
reason of the loss, destruction, damage or theft of any of the Collateral or its
unavailability for any reason.
 
10.       Security Interest Absolute.  All rights of the Secured Party and all
Obligations of the Company hereunder, shall be absolute and unconditional.
irrespective of:  any change in the time, manner or place of payment or
performance of, or in any other term of, all or any of the Obligations, or any
other amendment or waiver of or any consent to any departure from the specific
Note this Security Agreement is attached to;   any exchange, release or
nonperfection of any of the Collateral, or any release or amendment or waiver of
or consent to departure from any other collateral for, or any guaranty, or any
other security, for all or any of the Obligations;  any action by the Secured
Party to obtain, adjust, settle and cancel any insurance claims or matters made
or arising in connection with the Collateral.
 
11.       Term of Agreement.  This Agreement and the Security Interest shall
terminate on the date on which all payments under the Note have been made in
full and all Obligations under the Note have been paid or discharged.  Upon such
termination, the Secured Party, at the request and at the expense of the
Company, will join in executing any termination statement with respect to any
financing statement executed and filed pursuant to this Agreement.
 
12.       Power of Attorney in the Event of Default; Further Assurances.
 
(a)        In the event of Default of the Note this Security Agreement is
attached to as determined by a competent court of jurisdiction, the Company
authorizes the Secured Party, and does hereby make, constitute and appoint it,
and its respective officers, agents, successors or assigns with full power of
substitution, as the Company’s true and lawful attorney-in-fact, with power, in
its own name or in the name of the Company, to, after the occurrence and during
the continuance of an Event of Default,  endorse any note, checks, drafts, money
orders, or other instruments of payment (including payments payable under or in
respect of any policy of insurance) in respect of the Collateral that may come
into possession of the Secured Party;  to sign and endorse any UCC financing
statement or any invoice, freight or express bill, bill of lading, storage or
warehouse receipts, drafts against debtors, assignments, verifications and
notices in connection with accounts, and other documents relating to the
Collateral;  to pay or discharge taxes, liens, security interests or other
encumbrances at any time levied or placed on or threatened against the
Collateral;  to demand, collect, receipt for, compromise, settle and sue for
monies due in respect of the Collateral; and  generally, to do, at the option of
the Secured Party, and at the Company’s expense, at any time, or from time to
time, all acts and things which the Secured Party deems necessary to protect,
preserve and realize upon the Collateral and the Security Interest granted
therein in order to effect the intent of this Agreement, the Note, all as fully
and effectually as the Company might or could do; and the Company hereby
ratifies all that said attorney shall lawfully do or cause to be done by virtue
hereof.  This power of attorney is coupled with an interest and shall be
irrevocable for the term of this Agreement and thereafter as long as any of the
Obligations shall be outstanding.
 

 
 

--------------------------------------------------------------------------------

 
 
(b)        On a continuing basis, the Company will make, execute, acknowledge,
deliver, file and record, as the case may be, in the proper filing and recording
places in any jurisdiction, including, without limitation, the jurisdictions
indicated on Schedule B, attached hereto, all such instruments, and take all
such action as may reasonably be deemed necessary or advisable, or as reasonably
requested by the Secured Party, to perfect the Security Interest granted
hereunder and otherwise to carry out the intent and purposes of this Agreement,
or for assuring and confirming to the Secured Party the grant or perfection of a
security interest in all the Collateral.
 
(c)        The Company hereby appoints the Secured Party as the Company’s
attorney-in-fact with regard to this Agreement and the corresponding Note, with
full authority in the place and stead of the Company and in the name of the
Company, from time to time in the Secured Party’s discretion, to take any action
and to execute any instrument which the Secured Party may deem necessary or
advisable to accomplish the purposes of this Agreement, including the filing of
one or more financing or continuation statements and amendments thereto,
relative to any of the Collateral without the signature, but with the prior
knowledge of the Company where permitted by law.
 
13.       Notices.  All notices, requests, demands and other communications
hereunder shall be in writing, with copies to all the other parties hereto, and
shall be deemed to have been duly given when  if delivered by hand, upon
receipt,  if sent by facsimile, upon receipt of proof of sending thereof,  if
sent by nationally recognized overnight delivery service (receipt requested),
the next business day or  if mailed by first-class registered or certified mail,
return receipt requested, postage prepaid, four days after posting in the U.S.
mails, in each case if delivered to the following addresses:
 
If to the Company:
AmeriResource Technologies, Inc.
 
3440 E. Russell Road, Suite 217
 
Las Vegas, NV 89120
 
Attention:
Delmar Janovec
 
Telephone:
(702) 214-4249
 
Facsimile:
(702) 214-4221
       
RoboServer Systems Corp,
 
BizAuctions, Inc.,
 
AuctionWagon,
 
ARRT Receivables, Inc.
 
West Texas Real Estate and Resources, Inc.,
 
Self-Serve Technologies, Inc.,
 
Net2Auction Corporation,
 
Business Auctions, Inc.,
 
BizAuctions, Corp
 
3440 E. Russell Road, Suite 217
 
Las Vegas, NV 89120
 
Attention: Delmar Janovec
 
Telephone: (702) 214-4249
 
Facsimile:  (702) 214-4221




 
 

--------------------------------------------------------------------------------

 

 
With copies to:
 
Gregg Jaclin
   
Anslow & Jaclin LLP
   
195 Route  9 South , Ste. 204
   
Attention: Gregg Jaclin
   
Manalapan, NJ  07726
   
Telephone: (732) 409-1212
   
Facsimile:  (732) 577-1188



 


 


If to the Secured Party:
AJW Partners, LLC
 
AJW Partners II, LLC
 
AJW Master Fund, Ltd.
 
AJW Master Fund II, Ltd.
 
New Millennium Capital Partners III, LLC
 
1044 Northern Boulevard
 
Suite 302
 
Roslyn, New York 11576
 
Attention:  Corey Ribotsky
 
Facsimile:  516-739-7115
   
With copies to:
Ballard Spahr Andrews & Ingersoll, LLP
 
1735 Market Street, 51st Floor
 
Philadelphia, Pennsylvania  19103
 
Attention:  Gerald J. Guarcini, Esquire
 
Facsimile:  215-864-8999



 
14.       Other Security.  To the extent that the Obligations are now or
hereafter secured by property other than the Collateral or by the guarantee,
endorsement or property of any other person, firm, corporation or other entity,
then the Secured Party shall have the right, in its sole discretion, to pursue,
relinquish, subordinate, modify or take any other action with respect thereto,
without in any way modifying or affecting any of the Secured Party’s rights and
remedies hereunder.
 

 
 

--------------------------------------------------------------------------------

 

15.        Miscellaneous.
 
(a)        No course of dealing between the Company and the Secured Party, nor
any failure to exercise, nor any delay in exercising, on the part of the Secured
Party, any right, power or privilege hereunder or under the Note shall operate
as a waiver thereof; nor shall any single or partial exercise of any right,
power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.
 
(b)        All of the rights and remedies of the Secured Party with respect to
the Collateral, whether established hereby or by the Note or by any other
agreements, instruments or documents or by law shall be cumulative and may be
exercised singly or concurrently.
 
(c)        This Agreement constitutes the entire agreement of the parties with
respect to the subject matter hereof and is intended to supersede all prior
negotiations, understandings and agreements with respect thereto.  Except as
specifically set forth in this Agreement, no provision of this Agreement may be
modified or amended except by a written agreement specifically referring to this
Agreement and signed by the parties hereto.
 
(d)        In the event that any provision of this Agreement is held to be
invalid, prohibited or unenforceable in any jurisdiction for any reason, unless
such provision is narrowed by judicial construction, this Agreement shall, as to
such jurisdiction, be construed as if such invalid, prohibited or unenforceable
provision had been more narrowly drawn so as not to be invalid, prohibited or
unenforceable.  If, notwithstanding the foregoing, any provision of this
Agreement is held to be invalid, prohibited or unenforceable in any
jurisdiction, such provision, as to such jurisdiction, shall be ineffective to
the extent of such invalidity, prohibition or unenforceability without
invalidating the remaining portion of such provision or the other provisions of
this Agreement and without affecting the validity or enforceability of such
provision or the other provisions of this Agreement in any other jurisdiction.
 
(e)        No waiver of any breach or default or any right under this Agreement
shall be considered valid unless in writing and signed by the party giving such
waiver, and no such waiver shall be deemed a waiver of any subsequent breach or
default or right, whether of the same or similar nature or otherwise.
 
(f)        This Agreement shall be binding upon and inure to the benefit of each
party hereto and its successors and assigns.
 
(g)        Each party shall take such further action and execute and deliver
such further documents as may be necessary or appropriate in order to carry out
the provisions and purposes of this Agreement.
 
(h)        This Agreement shall be construed in accordance with the laws of the
State of New York, except to the extent the validity, perfection or enforcement
of a security interest hereunder in respect of any particular Collateral which
are governed by a jurisdiction other than the State of New York in which case
such law shall govern.  Each of the parties hereto irrevocably submit to the
exclusive jurisdiction of any New York State or United States Federal court
sitting in Manhattan county over any action or proceeding arising out of or
relating to this Agreement, and the parties hereto hereby irrevocably agree that
all claims in respect of such action or proceeding may be heard and determined
in such New York State or Federal court.  The parties hereto agree that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  The parties hereto further waive any objection to venue in the
State of New York and any objection to an action or proceeding in the State of
New York on the basis of forum non conveniens.
 

 
 

--------------------------------------------------------------------------------

 
 
(i)         EACH PARTY HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATER OF
THIS AGREEMENT, INCLUDING WITHOUT LIMITATION CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY
HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT FOR EACH PARTY TO
ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH PARTY HAS ALREADY RELIED ON THIS
WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT EACH PARTY WILL CONTINUE TO RELY
ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH PARTY FURTHER WARRANTS AND
REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT SUCH
PARTY HAS KNOWINGLY AND VOLUNTARILY WAIVED ITS RIGHTS TO A JURY TRIAL FOLLOWING
SUCH CONSULTATION.  THIS WAIVER IS IRREVOCABLE, MEANING THAT, NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, IT MAY NOT BE MODIFIED EITHER ORALLY OR IN
WRITING, AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS AND
SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.  IN THE EVENT OF A LITIGATION,
THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
 
(j)         This Agreement may be executed in any number of counterparts, each
of which when so executed shall be deemed to be an original and, all of which
taken together shall constitute one and the same Agreement.  In the event that
any signature is delivered by facsimile transmission, such signature shall
create a valid binding obligation of the party executing (or on whose behalf
such signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.
 


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]







 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this to be duly executed on
the day and year first above written.
 

 
COMPANY
       
AMERIRESOURCE TECHNOLOGIES, INC.
       
By:
Delmar Janovec
   
Delmar Janovec
   
President
             
ROBOSERVER SYSTEMS CORP
       
By:
Delmar Janovec
   
Delmar Janovec
   
President
             
BIZAUCTIONS, INC.
       
By:
Delmar Janovec
   
Delmar Janovec
   
President
             
AUCTION WAGON
       
By:
Delmar Janovec
   
Delmar Janovec
   
President
       
ARRT Receivables, Inc
       
By:
Delmar Janovec
   
Delmar Janovec
   
President

 

 
 

--------------------------------------------------------------------------------

 



 
WEST TEXAS REAL ESTATE AND RESOURCES, INC.
       
By:
Delmar Janovec
   
Delmar Janovec
   
President
                   
SELF-SERVE TECHNOLOGIES, INC.
       
By:
Delmar Janovec
   
Delmar Janovec
   
President
       
NET2AUCTION CORPORATION
       
By:
Delmar Janovec
   
Delmar Janovec
   
President
             
BUSINESS AUCTIONS, INC.
       
By:
Delmar Janovec
   
Delmar Janovec
   
President
       
BIZAUCTIONS, CORP
       
By:
Delmar Janovec
   
Delmar Janovec
   
President


 
 

--------------------------------------------------------------------------------

 



 
SECURED PARTY:
             
AJW PARTNERS, LLC
 
By:
SMS Group, LLC
       
By:
     
Corey S. Ribotsky
   
Manager
       
AJW PARTNERS II, LLC
 
By:
SMS Group, LLC
       
By:
     
Corey S. Ribotsky
   
Manager
       
AJW MASTER FUND, LTD.
 
By:
First Street Manager II, LLC
       
By:
     
Corey S. Ribotsky
   
Manager
       
AJW MASTER FUND II, LTD.
 
By:
First Street Manager II, LLC
       
By:
     
Corey S. Ribotsky
   
Manager
       
NEW MILLENNIUM CAPITAL PARTNERS III, LLC
 
By:
First Street Manager II, LLC
       
By:
     
Corey S. Ribotsky
   
Manager

 

 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
 
 
1.
RoboSever Systems Corp.

 
 
 
2.
Self-Serve Technologies, Inc.

 
 
 
3.
W. Texas Real Estate & Resources, Inc.

 
 
 
4.
BizAuctions, Inc.

 
 
 
5.
BizAuctions Corporation

 
 
 
6.
Business Auctions, Inc.

 
 
 
7.
Auction Wagon, Inc.

 
 
 
8.
Net2Auction Corporation

 
 
 
9.
ARRT Receivables, Inc.

 

 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE C
 
 
ARRT Receivables, Inc. and any and all existing contracts and bank accounts of
the Corporation.
 
 


 
 


 
 

--------------------------------------------------------------------------------